Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 and 13 are pending.
Claim 12 is cancelled.
Claims 1, 11 and 13 are independent claims.
Claims 1, 11 and 13 are currently amended.

Allowable Subject Matter
Claims 1-11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or make obvious the combination of limitations of the independent claims 1, 11 and 13.  As evidenced in the prior office actions the use of external sensors to calibrate the sensors of a vehicle are known.  However there are many patentably distinct methods pertaining to the particular method of using the external/reference sensors as calibration sources.  The instant application has explicit requirements for the external/reference sensors but in particular, the use of a median of the plurality of calibration values from the external/reference values as the selected calibration value for the vehicle to be calibrated, is novel when considered in light of the set of limitations of the claims.

Miluzzo et al. “CaliBree: A Self-calibration System for Mobile Sensor Networks”, 2008 (hereinafter Miluzzo), teaches using data from calibrated mobile and stationary reference sensors which are within a particular time/location to create a best calibration from the multiple inputs over time.  In no manner is there any anticipation of obviousness to perform a simple averaging or median calibration which is generated from the multiple reference sensors.
Nordbruch, US 2015/0066412, teaches a system to calibrate the sensors detecting surroundings for use in autonomous vehicle control.  It in no manner uses sensor readings from external mobile devices to calibrate the sensors of the target vehicle.
Claims 2-10 are dependent claims of the allowed claim 1 and are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857